Title: To James Madison from P. Woods, ca. 15 January 1813 (Abstract)
From: Woods, P.
To: Madison, James


Ca. 15 January 1813, Frederick County, Maryland. Proposes a plan to increase the efficiency of troops in battle. “The plan is that an instrument, which may be called a rest, be placed in front of each platoon of infantry formed in line of battle.” Gives seven arguments for adopting the plan: “1st, Two or three volleys well directed against the enemy in the open field would operate so general, so similar and so instantaneous that a total discomfiture of all in front of the rests would most certainly be the consequence indeed it is quite probable that one volley might decide a battle.
“2nd, The muskets of the front and rear ranks bearing on the rests would be so close and all operating alike in consequence of all having the same level that scarcely a man in the front line of the enemy could escape the first fire.
“3d Firing on the rests might commence as soon as the enemy would be within killing distance—this might cause the whole loss to be on the enemy’s side as armies seldom begin firing at that distance.
“4th The men who have charge of the rests, having nothing to do but solely to attend to levelling, and understanding how to level on declining or ascending ground, or in case of smoke may still take proper aim, must act with greater certainty than soldiers firing in the heat of action can possibly do in such cases.
“5th. In consequence of fewer motions in charging and being under no concern about taking aim further than bearing on the rests, men can fire oftener in the same space of time than in the present mode.
“6th, This improvement, so simple in its construction, so easily understood and acted on, and so certain in its effects, can be possessed by an army with hardly any ditriment to the present mode of warfare—for the instrument maybe so formed that it can be fixed or unfixed in about the same time a soldier is employed in fixing and unfixing his bayonet and the men who have charge of it by placing the stand on their backs, which can be done by means of a strap would be completely armed with their halberds to make or repel a charge if necessary.
“7th. This plan is most admirably adapted to street firing or where it would be convenient for men to fire and then file off.”
